
	

113 S646 IS: National Endowment for the Oceans Act
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 646
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Whitehouse (for
			 himself, Ms. Cantwell,
			 Mr. Blumenthal, and
			 Mr. Nelson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To create the National Endowment for the
		  Oceans to promote the protection and conservation of United States ocean,
		  coastal, and Great Lakes ecosystems, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Endowment for the Oceans
			 Act.
		2.PurposesThe purposes of this Act are to protect,
			 conserve, restore, and understand the oceans, coasts, and Great Lakes of the
			 United States, ensuring present and future generations will benefit from the
			 full range of ecological, economic, educational, social, cultural, nutritional,
			 and recreational opportunities and services these resources are capable of
			 providing.
		3.DefinitionsIn this Act:
			(1)Coastal shoreline countyThe
			 term coastal shoreline county has the meaning given the term by
			 the Administrator of the Federal Emergency Management Agency for purposes of
			 administering the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
			 seq.).
			(2)Coastal StateThe term coastal State has the
			 meaning given the term coastal state in section 304 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
			(3)CorpusThe
			 term corpus, with respect to the Endowment fund, means an amount
			 equal to the Federal payments to such fund, amounts contributed to the fund
			 from non-Federal sources, and appreciation from capital gains and reinvestment
			 of income.
			(4)EndowmentThe term Endowment means the
			 endowment established under subsection (a).
			(5)Endowment
			 fundThe term Endowment fund means a fund, or a
			 tax-exempt foundation, established and maintained pursuant to this Act by the
			 Foundation for the purposes described in section 4(a).
			(6)FoundationThe
			 term Foundation means the National Fish and Wildlife Foundation
			 established by section 2(a) of the National Fish and Wildlife Foundation
			 Establishment Act (16 U.S.C. 3701(a)).
			(7)IncomeThe
			 term income, with respect to the Endowment fund, means an amount
			 equal to the dividends and interest accruing from investments of the corpus of
			 such fund.
			(8)Indian tribeThe term Indian tribe has the
			 meaning given that term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(9)SecretaryThe term Secretary means the
			 Secretary of Commerce.
			(10)Tidal shorelineThe term tidal shoreline has
			 the meaning given that term pursuant to section 923.110(c)(2)(i) of title 15,
			 Code of Federal Regulations, or a similar successor regulation.
			4.National
			 Endowment for the Oceans
			(a)EstablishmentThe
			 Secretary and the Foundation are authorized to establish the National Endowment
			 for the Oceans as a permanent Endowment fund, in accordance with this section,
			 to further the purposes of this Act and to support the programs established
			 under this Act.
			(b)AgreementsThe
			 Secretary and the Foundation may enter into such agreements as may be necessary
			 to carry out the purposes of this Act.
			(c)InvestmentsThe
			 Foundation shall invest the Endowment fund corpus and income for the benefit of
			 the Endowment.
			(d)RequirementsAny
			 amounts received by the Foundation pursuant to this Act shall be subject to the
			 provisions of the National Fish and Wildlife Establishment Act (16 U.S.C. 3701
			 et seq.), except the provisions of section 10(a) of that Act (16 U.S.C.
			 3709(a)).
			(e)Withdrawals and
			 expenditures
				(1)Allocation of
			 fundsEach fiscal year, the Foundation shall, in consultation
			 with the Secretary, allocate an amount equal to not less than 3 percent and not
			 more than 7 percent of the corpus of the Endowment fund and the income
			 generated from the Endowment fund from the current fiscal year.
				(2)ExpenditureOf the amounts allocated under paragraph
			 (1) for each fiscal year—
					(A)at least 59
			 percent shall be used by the Foundation to award grants to coastal States under
			 section 6(b);
					(B)at least 39
			 percent shall be allocated by the Foundation to award grants under section
			 6(c); and
					(C)no more than 2
			 percent may be used by the Secretary and the Foundation for administrative
			 expenses to carry out this Act, which amount shall be divided between the
			 Secretary and the Foundation pursuant to an agreement reached and documented by
			 both the Secretary and the Foundation.
					(f)Recovery of
			 paymentsAfter notice and an opportunity for a hearing, the
			 Secretary is authorized to recover any Federal payments under this section if
			 the Foundation—
				(1)makes a
			 withdrawal or expenditure of the corpus of the Endowment fund or the income of
			 the Endowment fund that is not consistent with the requirements of section 5;
			 or
				(2)fails to comply
			 with a procedure, measure, method, or standard established under section
			 6(a)(1).
				5.Eligible uses
			(a)In generalAmounts in the Endowment may be allocated
			 by the Foundation to support programs and activities intended to restore,
			 protect, maintain, or understand living marine resources and their habitats and
			 ocean, coastal, and Great Lakes resources, including baseline scientific
			 research, ocean observing, and other programs and activities carried out in
			 coordination with Federal and State departments or agencies, that are
			 consistent with Federal environmental laws and that avoid environmental
			 degradation, including the following:
				(1)Ocean, coastal, and Great Lakes restoration
			 and protection, including the protection of the environmental integrity of such
			 areas, and their related watersheds, including efforts to mitigate potential
			 impacts of sea level change, changes in ocean chemistry, and changes in ocean
			 temperature.
				(2)Restoration, protection, or maintenance of
			 living ocean, coastal, and Great Lakes resources and their habitats, including
			 marine protected areas and riparian migratory habitat of coastal and marine
			 species.
				(3)Planning for and
			 managing coastal development to enhance ecosystem integrity or minimize impacts
			 from sea level change and coastal erosion.
				(4)Analyses of
			 current and anticipated impacts of ocean acidification and assessment of
			 potential actions to minimize harm to ocean, coastal, and Great Lakes
			 ecosystems.
				(5)Analyses of, and
			 planning for, current and anticipated uses of ocean, coastal, and Great Lakes
			 areas.
				(6)Regional,
			 subregional, or site-specific management efforts designed to manage, protect,
			 or restore ocean, coastal, and Great Lakes resources and ecosystems.
				(7)Research, assessment, monitoring,
			 observation, modeling, and sharing of scientific information that contribute to
			 the understanding of ocean, coastal, and Great Lakes ecosystems and support the
			 purposes of this Act.
				(8)Efforts to understand better the processes
			 that govern the fate and transport of petroleum hydrocarbons released into the
			 marine environment from natural and anthropogenic sources, including
			 spills.
				(9)Efforts to improve spill response and
			 preparedness technologies.
				(10)Acquiring property or interests in property
			 in coastal and estuarine areas, if such property or interest is acquired in a
			 manner that will ensure such property or interest will be administered to
			 support the purposes of this Act.
				(11)Protection and relocation of critical
			 coastal public infrastructure affected by erosion or sea level change.
				(b)Matching
			 requirementAn amount from the Endowment may not be allocated to
			 fund a project or activity described in paragraph (10) or (11) of subsection
			 (a) unless non-Federal contributions in an amount equal to 30 percent or more
			 of the cost of such project or activity is made available to carry out such
			 project or activity.
			(c)Considerations for Great Lakes
			 StatesPrograms and
			 activities funded in Great Lakes States shall also seek to attain the goals
			 embodied in the Great Lakes Restoration Initiative Plan, the Great Lakes
			 Regional Collaboration Strategy, the Great Lakes Water Quality Agreement, or
			 other collaborative planning efforts of the Great Lakes Region.
			(d)Prohibition on
			 use of funds for litigationNo funds made available under this
			 Act may be used to fund litigation over any matter.
			6.Grants
			(a)Administration
			 of grants
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Foundation shall establish the following:
					(A)Application and review procedures for the
			 awarding of grants under this section, including requirements ensuring that any
			 amounts awarded under such subsections may only be used for an eligible use
			 described under section 5.
					(B)Approval
			 procedures for the awarding of grants under this section that require
			 consultation with the Secretary of Commerce and the Secretary of the
			 Interior.
					(C)Eligibility
			 criteria for awarding grants—
						(i)under subsection
			 (b) to coastal States; and
						(ii)under subsection
			 (c) to entities including States, Indian tribes, regional bodies, associations,
			 non-governmental organizations, and academic institutions.
						(D)Performance accountability and monitoring
			 measures for programs and activities funded by a grant awarded under subsection
			 (b) or (c).
					(E)Procedures and methods to ensure accurate
			 accounting and appropriate administration of grants awarded under this section,
			 including standards of record keeping.
					(F)Procedures to carry out audits of the
			 Endowment as necessary, but not less frequently than once every 5 years.
					(G)Procedures to carry out audits of the
			 recipients of grants under this section.
					(2)Approval
			 procedures
					(A)SubmittalThe Foundation shall submit to the
			 Secretary each procedure, measure, method, and standard established under
			 paragraph (1).
					(B)Determination
			 and noticeNot later than 90 days after receiving the procedures,
			 measures, methods, and standards under subparagraph (A), the Secretary
			 shall—
						(i)determine whether
			 to approve or disapprove of such procedures, measures, methods, and standards;
			 and
						(ii)notify the
			 Foundation of such determination.
						(C)Justification
			 of disapprovalIf the Secretary disapproves of the procedures,
			 measures, methods, and standards under subparagraph (B), the Secretary shall
			 include in notice submitted under clause (ii) of such subparagraph the
			 rationale for such disapproval.
					(D)ResubmittalNot
			 later than 30 days after the Foundation receives notification under
			 subparagraph (B)(ii) that the Secretary has disapproved the procedures,
			 measures, methods, and standards, the Foundation shall revise such procedures,
			 measures, methods, and standards and submit such revised procedures, measures,
			 methods, and standards to the Secretary.
					(E)Review of
			 resubmittalNot later than 30 days after receiving revised
			 procedures, measures, methods, and standards resubmitted under subparagraph
			 (D), the Secretary shall—
						(i)determine whether
			 to approve or disapprove the revised procedures, measures, methods, and
			 standards; and
						(ii)notify the
			 Foundation of such determination.
						(b)Grants to coastal States
				(1)In generalSubject to paragraphs (2) and (3), the
			 Foundation shall award grants of amounts allocated under section 4(e)(2)(A) to
			 coastal States that have a coastal management program approved under the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), based on the
			 following formula:
					(A)Fifty percent of the funds are allocated
			 equally among such coastal States.
					(B)Twenty-five percent of the funds are
			 allocated on the basis of the ratio of tidal shoreline miles in a coastal State
			 to the tidal shoreline miles of all coastal States.
					(C)Twenty-five percent of the funds are
			 allocated on the basis of the ratio of population density of the coastal
			 shoreline counties of a coastal State to the population density of all coastal
			 shoreline counties.
					(2)Maximum allocation to StatesNotwithstanding paragraph (1), not more
			 than 10 percent of the total funds distributed under this subsection may be
			 allocated to any single State. Any amount exceeding this limit shall be
			 redistributed among the remaining States according to the formula established
			 under paragraph (1).
				(3)Maximum allocation to certain geographic
			 areas
					(A)In generalNotwithstanding paragraph (1), each
			 geographic area described in subparagraph (B) may not receive more than 1
			 percent of the total funds distributed under this subsection. Any amount
			 exceeding this limit shall be redistributed among the remaining States
			 according to the formula established under paragraph (1).
					(B)Geographic areas describedThe geographic areas described in this
			 subparagraph are the following:
						(i)American Samoa.
						(ii)The Commonwealth of the Northern Mariana
			 Islands.
						(iii)Guam.
						(iv)Puerto Rico.
						(v)The Virgin Islands.
						(4)Requirement to submit plans
					(A)In
			 generalTo be eligible to
			 receive a grant under this subsection, a coastal State shall submit to the
			 Secretary, and the Secretary shall review, a 5-year plan, which shall include
			 the following:
						(i)A prioritized list of goals the coastal
			 State intends to achieve during the time period covered by the 5-year
			 plan.
						(ii)Identification and general descriptions of
			 existing State projects or activities that contribute to realization of such
			 goals, including a description of the entities conducting those projects or
			 activities.
						(iii)General descriptions of projects or
			 activities, consistent with the eligible uses described in section 5,
			 applicable provisions of law relating to the environment, and existing Federal
			 ocean policy, that could contribute to realization of such goals.
						(iv)Criteria to determine eligibility for
			 entities which may receive grants under this subsection.
						(v)A description of the competitive process
			 the coastal State will use in allocating funds received from the Endowment,
			 except in the case of allocating funds under paragraph (7), which shall
			 include—
							(I)a description of the relative roles in the
			 State competitive process of the State coastal zone management program approved
			 under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) and any
			 State Sea Grant Program; and
							(II)a demonstration that such competitive
			 process is consistent with the application and review procedures established by
			 the Foundation under subsection (a)(1).
							(B)UpdatesAs
			 a condition of receiving a grant under this subsection, a coastal State shall
			 submit to the Secretary, not less frequently than once every 5 years, an update
			 to the plan submitted by the coastal State under subparagraph (A) for the
			 5-year period immediately following the most recent submittal under this
			 paragraph.
					(5)Opportunity for public
			 commentIn determining
			 whether to approve a plan or an update to a plan described in subparagraph (A)
			 or (B) of paragraph (4), the Secretary shall provide the opportunity for, and
			 take into consideration, public input and comment on the plan.
				(6)Approval procedure
					(A)In generalNot later than 30 days after the
			 opportunity for public comment on a plan or an update to a plan of a coastal
			 State under paragraph (5), the Secretary shall notify such coastal State that
			 the Secretary—
						(i)approves the plan as submitted; or
						(ii)disapproves the plan as submitted.
						(B)DisapprovalIf the Secretary disapproves a proposed
			 plan or an update of a plan submitted under subparagraph (A) or (B) of
			 paragraph (4), the Secretary shall provide notice of such disapproval to the
			 submitting coastal State in writing, and include in such notice the rationale
			 for the Secretary’s decision.
					(C)ResubmittalIf the Secretary disapproves a plan of a
			 coastal State under subparagraph (A), the coastal State shall resubmit the plan
			 to the Secretary not later than 30 days after receiving the notice of
			 disapproval under subparagraph (B).
					(D)Review of
			 resubmittalNot later than 60
			 days after receiving a plan resubmitted under subparagraph (C), the Secretary
			 shall review the plan.
					(7)Indian
			 tribesAs a condition on receipt of a grant under this
			 subsection, a State that receives a grant under this subsection shall ensure
			 that Indian tribes in the State are eligible to participate in the competitive
			 process described in the State's plan under paragraph (4)(A)(v).
				(c)National grants for oceans, coasts, and
			 Great Lakes
				(1)In generalThe Foundation may use amounts allocated
			 under section 4(e)(2)(B) to award grants according to the procedures
			 established in subsection (a) to support activities consistent with section
			 5.
				(2)Advisory
			 panel
					(A)In
			 generalThe Foundation shall
			 establish an advisory panel to conduct reviews of applications for grants under
			 paragraph (1) and the Foundation shall consider the recommendations of the
			 Advisory Panel with respect to such applications.
					(B)MembershipThe
			 advisory panel established under subparagraph (A) shall include persons
			 representing a balanced and diverse range, as determined by the Foundation,
			 of—
						(i)ocean, coastal,
			 and Great Lakes dependent industries;
						(ii)geographic
			 regions;
						(iii)nonprofit
			 conservation organizations with a mission that includes the conservation and
			 protection of living marine resources and their habitats; and
						(iv)academic
			 institutions with strong scientific or technical credentials and experience in
			 marine science or policy.
						7.Annual report
			(a)Requirement for annual reportBeginning with fiscal year 2014, not later
			 than 60 days after the end of each fiscal year, the Foundation shall submit to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report on the
			 operation of the Endowment during the fiscal year.
			(b)ContentEach annual report submitted under
			 subsection (a) for a fiscal year shall include—
				(1)a statement of the amounts deposited in the
			 Endowment and the balance remaining in the Endowment at the end of the fiscal
			 year; and
				(2)a description of the expenditures made from
			 the Endowment for the fiscal year, including the purpose of the
			 expenditures.
				8.Funding
			(a)Outer
			 continental shelf lease revenueSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
				
					(q)Deposits in the
				National Endowment for the Oceans
						(1)In
				generalBeginning with the first fiscal year beginning after the
				date of the enactment of the National
				Endowment for the Oceans Act, the Secretary shall deposit 12.5
				percent of the revenue paid to the United States under this section in the
				National Endowment for the Oceans established pursuant to section 4 of that
				Act.
						(2)Fines collected
				for violations of Federal law
							(A)In
				generalBeginning with the first fiscal year beginning after the
				date of the enactment of the National
				Endowment for the Oceans Act, the President shall ensure that 10
				percent of the civil penalties paid to the United States for a violation of a
				law set out under subparagraph (B) or for a violation of any requirement or
				prohibition of any rule, order, or permit promulgated, issued, or approved
				under such a law that occurs on the outer Continental Shelf are deposited in
				the National Endowment for the Oceans referred to in paragraph (1).
							(B)LawsThe
				laws set out under this subparagraph are the following:
								(i)The Federal Water
				Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the
				Clean Water Act) other than penalties provided for under section
				311 of such Act (33 U.S.C. 1321).
								(ii)The
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9601 et seq.).
								(iii)Chapter 601 of
				title 49, United States Code.
								(iv)The Act of March
				3, 1899 (30 Stat. 1151, chapter 425; 33 U.S.C. 401 et
				seq.).
								.
			
